Citation Nr: 0503262	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-06 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he developed hypertension and 
coronary artery disease as a result of scarlet fever that was 
treated in his military service.  On behalf of his claim, the 
veteran submitted a June 2000 statement from V. A. Reddy, 
M.D. who treated the veteran since October 1991.  In this 
statement, Dr. Reddy asserts that the veteran suffered from 
scarlet fever and hypertension during active duty, that the 
current diagnosis includes hypertension and coronary artery 
disease and that the heart condition is as likely than not 
caused by the scarlet fever encountered in service.  

A VA medical opinion was obtained in February 2003.  The 
examiner determined that hypertension and coronary artery 
disease were not related to scarlet fever.  The examiner did 
state that if there is some evidence of a valvular disease, 
scarlet fever, might have been a contributing factor.  



In the January 2005 informal hearing presentation, the 
veteran' s representative remarked that the VA examiner in 
February 2003 did not review the veteran's claims folder 
before reaching the above-stated opinion.  The representative 
requests remand for a VA cardiovascular examination to obtain 
an opinion based on a review of the veteran's claims folder.  

A review of the February 2003 VA examination shows it to be 
inadequate.  The examiner indicated he did not review the 
claims folder.  His conclusion does not take into account or 
discuss the opinion of the veteran's personal physician who 
has concluded that it is more likely than not that the 
veteran's current heart condition is related to the scarlet 
fever he experienced on active duty.  The Court of Appeals 
for Veterans Claims has long held that the duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  Afford the veteran a VA 
cardiovascular examination in order to 
determine the current nature and etiology 
of hypertension and heart disease.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner's attention is directed to 
(but not limited to) the veteran's 
contention and his doctor's opinion that 
his hypertension and heart disease are 
related to scarlet fever treated in the 
military.  The examiner is requested to 
observe that the veteran has submitted a 
statement from Dr. Reddy to the effect 
that hypertension was first evident in 
service and that heart disease is related 
to military service.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has hypertension and heart 
disease associated scarlet fever or any 
injury, disease or event noted in his 
military service.  The examiner must 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current hypertension and 
heart disease is causally related to the 
veteran's military service, including 
scarlet fever treated therein?  The 
clinical bases for the opinion should be 
set forth in detail.  

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




